Case 5:19-cv-00192-JPB Document 211-1 Filed 09/08/20 Page 1 of 1 PageID #: 1569




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING


UNITED STATES OF AMERICA, ex rel.                     )
LOUIS LONGO,                                          )       CIVIL ACTION NO. 5:19-cv-192
                                                      )       (JUDGE BAILEY)
                       Plaintiff,                     )
                                                      )
       v.                                             )
                                                      )
WHEELING HOSPITAL, INC.,                              )
R & V ASSOCIATES, LTD., and                           )
RONALD L. VIOLI,                                      )
                                                      )
                       Defendants.                    )

                   ORDER GRANTING 21-DAY EXTENSION OF STAY

       AND NOW, upon consideration, the Court GRANTS the Parties’ Stipulated Motion for

21-Day Extension of Stay. The Court ORDERS that the stay over this litigation shall be extended

in all respects for 21 days from the date of this Order, during which time all deadlines set forth in

the Court’s Scheduling Order, see ECF No. 116, shall continue to be tolled.

       SO ORDERED.



DATED: ______________________, 2020                   BY THE COURT:


                                                      _______________________________
                                                      JOHN PRESTON BAILEY
                                                      UNITED STATES DISTRICT JUDGE
